DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,208,804. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the instant application and claim 1 of ‘804, each discloses a roof system, a frame, a plurality of roof panels, a holding mechanism, an offset center of mass, overlapping of the panels, and sequential rotation.
Re claim 2 of the instant application and claim 2 of ‘804, each discloses a cross-member.
Re claim 3 of the instant application and claim 3 of ‘804, each discloses connection of the cross-member.
Re claim 4 of the instant application and claim 4 of ‘804, each discloses a rotation member.  
Re claim 5 of the instant application and claim 5 of ‘804, each discloses a weight.
Re claim 6 of the instant application and claim 6 of ‘804, each discloses a first width and a second width.
Re claim 7 of the instant application and claim 7 of ‘804, each discloses a seal.
Re claim 8 of the instant application and claim 8 of ‘804, each discloses an electromagnet, lever or pin.  
Re claim 10 of the instant application and claim 9 of ‘804, each discloses a direct holding.
Re claim 11 of the instant application and claim 10 of ‘804, each discloses moving towards an open position.
Re claim 13 of the instant application and claims 17 and 20 of ‘804, each discloses a frame, a plurality of roof panels, an offset center of mass, a holding mechanism, a first roof panel, a second roof panel, a third roof panel.
Re claim 14 of the instant application and claims 18 and 20 of ‘804, each discloses a fourth roof panel.
Re claim 15 of the instant application and claim 20 of ‘804, each discloses a cross-member.
Re claim 16 of the instant application and claim 20 of ‘804, each discloses connection of the cross-member and a rotation member.
Re claim 19 of the instant application and claims 19 and 20 of ‘804, each discloses an electromagnet, lever or a pin.
Re claim 20 of the instant application and claim 20 of ‘804, each discloses opening in a cascading manner.
Claim(s) 9, 12, 17-18  is/are rejected as being dependent on a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Holding mechanism” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the holding mechanism as a remote/manual pin, magnets such as electromagnets, manual lever fusible link, or a user’s hand.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the roof panel” in line 7-8.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 2, claim 2 recites, “the roof panel” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the roof panel” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.
Re claim 6, claim 6 recites, “the roof panel” in line 2 and in line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 10 and 19, claims 10 and 19 recite, “their closed positions” in line 3.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to, “the closed position” and will be interpreted as such.  
Re claim 12, claim 12 recites, “the roof panel” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 13, claim 13 recites, “the roof panel” in line 7-8.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 15, claim 15 recites, “the roof panel” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Re claim 17, claim 17 recites, “the roof panel” in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claims.  It appears this language refers to, “each roof panel” and will be interpreted as such.  
Claims 3-4, 7-9, 11, 14,18 and 20 are rejected as being dependent on a rejected claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pertile (US 2004/0148899).
Re claim 13, Pertile discloses a roof system (10), comprising: 
a frame (unlabeled Fig. 1); 
a plurality of roof panels (12), wherein each roof panel (12) is connected to the frame (unlabeled Fig. 1) and is rotatable ([0020]) with respect to the frame (unlabeled Fig. 1); and 
a holding mechanism (18; a functional equivalent of the features described above) for holding a first roof panel (12) among the plurality of roof panels (12) in a closed position (Fig. 3), 
wherein each roof panel (12) has a center of mass offset from (Fig. 3) a center of rotation (at 24) of the roof panel (12) to allow each roof panel (12) to rotate (([0020])) upon release of the holding mechanism (18), 
wherein each roof panel (12) among the plurality of roof panels (12) overlaps or is overlapped by (Fig. 3) at least one adjacent roof panel (12) among the plurality of roof panels (12), and 
wherein the plurality of roof panels (12) includes:
a first roof panel (12 on the right in Fig. 3) having a first end and a second end (Fig. 2, 28 and 29);
a second roof panel (Fig. 3, 12 on the left) having a first end and a second end (289 and 29), wherein the second end (29) of the first roof panel (12 on the right) overlies (Fig. 3) the first end (28) of the second roof panel (12 on the left) to retain the second roof panel (12 on the left) in a closed position (Fig. 3); 
a third roof panel (another 12 in Fig. 1) having a first end and a second end (28, 29), wherein the first end (29) of the third roof panel (12) overlies the second end (28) of the second roof panel (12 on the left) to retain the third roof panel (12) in a closed position (Fig. 3) .
Re claim 14, Pertile discloses the roof system of claim 13, wherein the plurality of roof panels (12) further includes a fourth roof panel (another 12 from Fig. 1) having a first end and a second end (28 and 29), wherein the second end (29) of the third roof panel (12) overlies the first end (28) of the fourth roof panel (12) to retain the fourth roof panel (12) in a closed position (Fig. 3).
Re claim 17, Pertile as modified discloses the roof system of claim 13, wherein each roof panel (12) has a first width (from 24 to 29) extending from the center of rotation (24) of the roof panel (12) that is greater than (Fig. 3) a second width (from 24 to 28) extending from the center of rotation (24) of the roof panel (12), the second width (from 24 to 28) extending in a direction opposite to (Fig. 3) the first width (from 24 to 29).
Re claim 18, Pertile as modified discloses the roof system of claim 13, wherein each roof panel (12) among the plurality of roof panels (12) contacts the at least one adjacent roof panel (12) to create a seal (Fig. 3).
Re claim 19, Pertile as modified discloses the roof system of claim 13, wherein the holding mechanism (18) is one of the following: an electromagnet, a lever or a pin ([0020], at least a crank being a lever) and wherein the holding mechanism (18) is configured to directly hold (Fig. 1) the first roof panel (one of 12) among the plurality of roof panels (12) in the closed position (Fig. 1, Fig. 3), to thereby maintain all of the plurality of roof panels (12) in their closed positions (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Salz et al (“Salz”) (US 5,484.185).
Re claim 1, Pertile discloses a roof system (10), comprising: 
a frame (unlabeled Fig. 1); 
a plurality of roof panels (12), wherein each roof panel (12) is connected to the frame (unlabeled Fig. 1) and is rotatable ([0020]) with respect to the frame (unlabeled Fig. 1); and 
a holding mechanism (18; a functional equivalent of the features described above) for holding a first roof panel (12) among the plurality of roof panels (12) in a closed position (Fig. 3), 
wherein each roof panel (12) has a center of mass offset from (Fig. 3) a center of rotation (at 24) of the roof panel (12) to allow each roof panel (12) to rotate (([0020])) upon release of the holding mechanism (18), 
wherein each roof panel (12) among the plurality of roof panels (12) overlaps or is overlapped by (Fig. 3) at least one adjacent roof panel (12) among the plurality of roof panels (12), and 
wherein release of the holding mechanism (18) causes each of the roof panels (12) to rotate toward an open position (Fig. 1, [0020]), 
but fails to disclose each of the roof panels rotation towards the open position in a sequential manner.  
However, Salz discloses each of the roof panels (10) rotation towards the open position (Fig. 2) in a sequential manner (Col 4 lines 45-56, Col 10 lines 9-13).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile with each of the roof panels rotation towards the open position in a sequential manner as disclosed by Salz in order to allow for selective closing or partially opening of the roof system (Col 1 lines 6-9), as sequential opening is what allows the system to have partial opening/closing of each roof panel. 
Re claim 5, Pertile as modified discloses the roof system of claim 1, wherein each roof panel (12) includes a weight (28) spaced from the center of rotation (24) of the roof panel (12).
Re claim 6, Pertile as modified discloses the roof system of claim 1, wherein each roof panel (12) has a first width (from 24 to 29) extending from the center of rotation (24) of the roof panel (12) that is greater than (Fig. 3) a second width (from 24 to 28) extending from the center of rotation (24) of the roof panel (12), the second width (from 24 to 28) extending in a direction opposite to (Fig. 3) the first width (from 24 to 29).
Re claim 7, Pertile as modified discloses the roof system of claim 1, wherein each roof panel (12) among the plurality of roof panels (12) contacts the at least one adjacent roof panel (12) to create a seal (Fig. 3).
Re claim 8, Pertile as modified discloses the roof system of claim 1, wherein the holding mechanism (18) is one of the following: an electromagnet, a lever or a pin ([0020], at least a crank being a lever).
Re claim 10, Pertile as modified discloses the roof system of claim 1, wherein the holding mechanism (18) is configured to directly hold (Fig. 1) the first roof panel (one of 12) among the plurality of roof panels (12) in the closed position (Fig. 1, Fig. 3), to thereby maintain all of the plurality of roof panels (12) in their closed positions (Fig. 3).
Re claim 11, Pertile as modified discloses the roof system of claim 10, wherein the plurality of roof panels (12) is configured to move toward the open position (Fig. 1) in a cascading manner (Salz: Col 4 lines 45-56, Col 10 lines 9-13) starting from the first roof panel (12) upon release of the holding mechanism (18).
Re claim 20, Pertile discloses the roof system of claim 19, but fails to disclose wherein the plurality of roof panels is configured to move toward the open position in a cascading manner starting from the first roof panel upon release of the holding mechanism.
However, Salz discloses wherein the plurality of roof panels (Pertile: 12) is configured to move toward the open position (Pertile: Fig. 1) in a cascading manner (Salz: Col 4 lines 45-56, Col 10 lines 9-13) starting from the first roof panel (Pertile: 12) upon release of the holding mechanism (Pertile: 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein the plurality of roof panels is configured to move toward the open position in a cascading manner starting from the first roof panel upon release of the holding mechanism as disclosed by Salz in order to allow for selective closing or partially opening of the roof system (Col 1 lines 6-9), as sequential opening is what allows the system to have partial opening/closing of each roof panel. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Salz et al (“Salz”) (US 5,484,185) and Ivic (US 2016/0177575).
Re claim 2, Pertile as modified discloses the roof system of claim 1, wherein each roof panel (12) includes a cross-member (24) extending along a length (length of 12) of the roof panel (12) and connected to the frame (unlabeled in Fig. 1), but fails to disclose wherein each roof panel is connected to the frame only by the respective cross-member.
However, Ivic discloses wherein each roof panel (40) is connected to the frame (30) only by the respective cross-member (42-46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein each roof panel is connected to the frame only by the respective cross-member as disclosed by Ivic in order to allow for simple connection to the frame, at a single location, which would provide for simple installation by not requiring connection at multiple points.   
Re claim 3, Pertile as modified discloses the roof system of claim 2, wherein each cross-member (24) is connected to a first side (one side of the unlabeled frame) of the frame (Fig. 1) and a second side (another side of the unlabeled frame) of the frame (Fig. 1).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Salz et al (“Salz”) (US 5,484,185), Ivic (US 2016/0177575) and Numakami et al (“Numakami”) (US 4,527,355).
Re claim 4, Pertile as modified discloses the roof system of claim 2, but fails to disclose wherein each cross-member is connected to a first side of the frame and a second side of the frame by a rotation member, and wherein each roof panel is rotatable about the respective rotation member.
However, Numakami discloses wherein each cross-member (22) is connected to a first side of the frame (1) and a second side of the frame (1) by a rotation member (30), and wherein each roof panel (23) is rotatable about the respective rotation member (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein each cross-member is connected to a first side of the frame and a second side of the frame by a rotation member, and wherein each roof panel is rotatable about the respective rotation member as disclosed by Numakami in order to reduce wear allowing extended lifetime and to provide a better seal (Col 1 lines 28-56).   

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Salz et al (“Salz”) (US 5,484,185) and Jiang et al (“Jiang”) (US 2017/0121966).
Re claim 9, Pertile as modified discloses the roof system of claim 1, but fails to disclose wherein the holding mechanism is an electromagnet, and wherein the first roof panel is retained in the closed position by the electromagnet contacting the first end of the first roof panel.
However, Jiang discloses wherein the holding mechanism (66) is an electromagnet ([0039]), and wherein the first roof panel (46) is retained in the closed position by the electromagnet (66) contacting the first end (end of 46) of the first roof panel (46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein the holding mechanism is an electromagnet, and wherein the first roof panel is retained in the closed position by the electromagnet contacting the first end of the first roof panel as disclosed by Jiang in order to allow for hands-free operation and control of opening and/or closing of the roof system.     

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Salz et al (“Salz”) (US 5,484,185), Numakami et al (“Numakami”) (US 4,527,355) and Jiang et al (“Jiang”) (US 2017/0121966).
Re claim 12, Pertile as modified discloses the roof system of claim 1, wherein each roof panel (12) includes a cross-member (24) extending along a length (length of 12) of the roof panel (12), the cross-member (24) being connected to a first side (one side of the unlabeled frame) of the frame and connected to a second side (second side of the unlabeled frame) of the frame (unlabeled in Fig. 1) that each respective roof panel (12) is rotatable ([0020]) about the first rotation member (as modified below) and the second rotation member (as modified below), wherein the plurality of roof panels (12) includes: a first roof panel (12 on the right in Fig. 3) having a first end and a second end (Fig. 2, 28 and 29), the first roof panel (12) being retained in the closed position (Fig. 3); a second roof panel (Fig. 3, 12 on the left) having a first end and a second end (289 and 29), the second end (29) of the first roof panel (12 on the right) overlying (Fig. 3) the first end (28) of the second roof panel (12 on the left) to retain the second roof panel (12 on the left) in a closed position (Fig. 3); a third roof panel (another 12 in Fig. 1) having a first end and a second end (28, 29), the first end (29) of the third roof panel (12) overlying the second end (28) of the second roof panel (12 on the left) to retain the third roof panel (12) in a closed position (Fig. 3); and a fourth roof panel (another 12 from Fig. 1) having a first end and a second end (28 and 29), the second end (29) of the third roof panel (12) overlying the first end (28) of the fourth roof panel (12) to retain the fourth roof panel (12) in a closed position (Fig. 3), and wherein the plurality of roof panels (12) is configured to move toward the open position ([0020]) in a cascading manner (Salz: Col 4 lines 45-56, Col 10 lines 9-13) starting from the first roof panel (12) upon release of the electromagnet (18, as modified below),
but fails to disclose a first rotation member, a second rotation member, wherein the holding mechanism is an electromagnet, the electromagnet contacting the first end of the first roof panel.  
However, Numakami discloses wherein first and second rotation member (25, 30), and wherein each roof panel (23) is rotatable about the respective rotation member (25, 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile with first and second rotation members as disclosed by Numakami in order to reduce wear allowing extended lifetime and to provide a better seal (Col 1 lines 28-56).   
However, Jiang discloses wherein the holding mechanism (66) is an electromagnet ([0039]), and the electromagnet (66) contacting the first end (end of 46) of the first roof panel (46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein the holding mechanism is an electromagnet, the electromagnet contacting the first end of the first roof panel as disclosed by Jiang in order to allow for hands-free operation and control of opening and/or closing of the roof system.     
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Ivic (US 2016/0177575).
Re claim 15, Pertile discloses the roof system of claim 13, wherein each roof panel (12) includes a cross-member (24) extending along a length (length of 12) of the roof panel (12) and connected to the frame (unlabeled in Fig. 1), but fails to disclose wherein each roof panel is connected to the frame only by the respective cross-member.
However, Ivic discloses wherein each roof panel (40) is connected to the frame (30) only by the respective cross-member (42-46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein each roof panel is connected to the frame only by the respective cross-member as disclosed by Ivic in order to allow for simple connection to the frame, at a single location, which would provide for simple installation by not requiring connection at multiple points.   

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertile (US 2004/0148899) in view of Ivic (US 2016/0177575) and Numakami et al (“Numakami”) (US 4,527,355).
Re claim 16, Pertile as modified discloses the roof system of claim 16, but fails to disclose wherein each cross-member is connected to a first side of the frame and a second side of the frame by a rotation member, and wherein each roof panel is rotatable about the respective rotation member.
However, Numakami discloses wherein each cross-member (22) is connected to a first side of the frame (1) and a second side of the frame (1) by a rotation member (30), and wherein each roof panel (23) is rotatable about the respective rotation member (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roof system of Pertile wherein each cross-member is connected to a first side of the frame and a second side of the frame by a rotation member, and wherein each roof panel is rotatable about the respective rotation member as disclosed by Numakami in order to reduce wear allowing extended lifetime and to provide a better seal (Col 1 lines 28-56).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635